ON MOTION FOR REVIEW OF DENIAL OF MOTION FOR STAY PENDING APPEAL
W. SHARP, Judge.
This is an appeal of a final judgment of dissolution of marriage and the denial of a motion for a stay brought by the former *1046husband. We reverse and remand, sua sponte.
The final judgment is unclear and contradictory on its face. There is a child support order for $3,000, but in a section entitled “Alimony,” the judgment provides that “the Husband’s share of child support [is] $108.00 per month.” The wife is the primary custodial parent of the child, but the final judgment provides that the husband “has $1,903.48 for himself and the minor child.” In addition to this finding that the husband’s income is $1,903 per month, the judgment also finds that it is $2,778 per month. Further, the court ordered the husband to pay child support of $3,000 per month, primarily based on imputed income of an unspecified amount attributable to a trust, the terms of which the court found it had no real knowledge.
This judgment is not renewable in its present form because it lacks the type of findings necessary for meaningful appellate review. See Holmes v. Holmes, 709 So.2d 166 (Fla. 5th DCA 1998); Romano v. Romano, 690 So.2d 751 (Fla. 5th DCA 1997); Brooks v. Brooks, 678 So.2d 1368 (Fla. 1st DCA 1996); Goosby v. Goosby, 614 So.2d 692 (Fla. 1st DCA 1993). We also note that an order which is not clear and definite is insufficient to support enforcement or contempt proceedings. Escribano v. Coviello, 698 So.2d 934 (Fla. 4th DCA 1997); Thompson v. Plowmaker, 681 So.2d 727 (Fla. 2d DCA 1996).
We therefore reverse the final judgment and the order denying the husband’s motion for a stay, and remand to the trial court for further proceedings consistent with this opinion.
REVERSED and REMANDED.
HARRIS and PETERSON, JJ., concur.